Mr. Justice Paxson
delivered the opinion of the court, January 5th, 1885.
The question of the good faith of this transaction has been settled by the verdict of the jury. We have only to consider its legal aspect.
The facts are not disputed. Catherine Siegel, one of the defendants below, is a married woman; has never been a feme sole trader, and has not any separate estate. She bought the house and lot which is the subject of this controversy; took the deed in her own name, and paid for it wholly with money borrowed from a friend. Subsequently she joined with Frank Siegel, her husband, in giving a bond and mortgage upon the house for the borrowed money. The property was then levied on upon an execution issued upon a judgment recovered against her husband, and the right, title and. interest of the latter sold by the sheriff to the plaintiffs below, who brought this action of ejectment to recover the possession. The question for our consideration is whether the title thus acquired by Mrs. Siegel is good against her husband’s creditors.
As a general rule, where husband and wife are in the joint possession or occupancy of personal or real estate, the law presumes the property to belong to the husband, and this presumption continues until the wife shows that she acquired it by means not derived from her husband, and the burden of proof is upon her to prove that she so acquired it. The decisions in this state upon this point are uniform: Gamber v. Gamber, 6 Harris 363; Keeney v. Good, 9 Id. 349; Toploy v. Topley, 7 Casey 328; Auble v. Mason, 11 Casey 261; Hallowell v. Horter, Id. 375; Walker v. Reamy, 12 Id. 410; Winter v. Walter, 1 Wright 155; Rhoads v. Gordon, 2 Id. 277 ; Robinson v. Wallace, 3 Id. 129; Aurand v. Schaffer, 7 Id. 363; Gault v. Saffin, 8 Id. 307 ; Raunger v. Stiver, 13 Id. 129 ; Hoffman v. Toner, Id. 231; Flick v. Devries, 14 Id. 266; Curry v. Bott, 3 R. F. S. 400 ; Seeds v. Kahler, 26 Id. 262; Sixbee v. Bowen, 10 Norris 149. The disability of a married woman *508to contract is a rule of the common law so familiar that a ¡reference to it seems almost unnecessary; and the Act of 1848 and its supplements did not, and were not intended to change the law in this respect except to bind her separate estate in special cases and in the manner therein specified. This is settled by abundant authority. It is sufficient to refer to Caldwell v. Walters, 6 Harris 79; Glyde v. Keister, 8 Casey 85; Keiper v. Helfricker, 6 Wr. 325; Steinman v. Ewing, 7 Id. 63; Schlosser’s Appeal, 8 P. F. S. 493 ; Quinn’s Appeal, 5 Norris 447. It is also a rule too firmly established in this state to be shaken, that a married woman cannot bujr either real or personal estate upon credit, unless she is the owner of a separate estate, in which case she contracts upon the credit of such estate: Robinson v. Wallace, 3 Wright 129; Wieman v. Anderson, 6 Id. 311; Baringer v. Stiver, 13 Id. 129; Hoffman v. Toner, Id. 231; Rush v. Vought, 5 P. F. S. 437; Brown v. Pendleton, 10 P. F. S. 421; Seeds v. Kahler, 26 Id. 262. It was said in Bucher v. Ream, 18 P. F. S. at page 426, “If she (a married woman) purchases property with borrowed money or on credit, it belongs to her husband as it respects his creditors, and is liable for his debts.” The same doctrine was re-asserted in the recent case of Lochman v. Brobst, 6 Out. 481, and many of the authorities are there referred to.
It remains to apply these well settled principles to the case in hand. If Mrs. Siegfel had given the bond and mortgage of herself and her husband to the vendor for the purchase money, it is too plain for argument, under the authorities that the equitable title would have been in her husband, and liable for his debts. Does it make any difference that she paid the vendor the purchase money by means of a loan obtained from a friend ? We think not. It was still a credit. Upon whose credit ? Not upon her credit, certainly, for she had no personal credit; the law permits her none, and she had no separate estate upon the credit of which she could contract; The purchase was upon the credit of her husband; he gave his bond for the whole of the money, and upon a judgment recovered upon that bond his other property, if he has any, may be swept away and applied in payment for the real estate in controversy. In such case what would be the remedy of the creditors if we allowed the title of the wife to stand? It requires but a moment’s reflection to see that were we to sanction the doctrine contended for by the defendants in error, we would open the door to the most serious frauds. It would enable married women whose husbands are embarrassed, to buy upon credit, give the obligations of their husbands for *509the purchase money, and apply his property through the machinery of the law in payment.
We are of opinion that the plaintiffs first point should have been affirmed, and a binding direction given to the jury to find for the plaintiffs.
The judgment is reversed and a venire facias de novo awarded.
Steüiíett, J., dissented.